PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,795,979
Issue Date: 5 Aug 2014
Application No. 13/352,273
Filing or 371(c) Date: 17 Jan 2012
Attorney Docket No. 77780-20008.00
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.378(b), filed October 22, 2021, to accept the unintentionally delayed payment of the 3 ½ year maintenance fee for the above-identified patent, and the petition under 37 CFR 1.182, filed October 22, 2021, requesting the Office expedite consideration of the aforementioned October 22, 2021 petition under 37 CFR 1.378(b).

The petition under 37 CFR 1.182 is GRANTED.1

The petition under 37 CFR 1.378(b) is GRANTED.

Maintenance fees as set forth in §§ 1.20(e)  through (g)  are required to be paid in all patents based on applications filed on or after December 12, 1980, except as noted in paragraph (b) of 37 CFR 1.362, to maintain a patent in force beyond 4, 8 and 12 years after the date of grant. 37 CFR 1.362(d) and (e) set forth the time periods when the maintenance fees for a utility patent can be paid without surcharge and with surcharge, respectively. 

The 3 ½ year maintenance could have been paid with a surcharge, as late as Monday, August 6, 2018. No timely 3 ½ year maintenance fee being filed, the patent became expired.

A petition may be filed to accept the unintentionally delayed payment of a maintenance fee in the event that a maintenance fee is not timely paid. A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) must be accompanied by: (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; and (3) payment of the petition fee set forth in 37 CFR 1.17(m). Where there is a question as to whether the delay in payment of the maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) was unintentional, the Director may require additional information. This change went into effect on December 18, 2013, the effective date of the Patent Law Treaties Implementation Act, and applies to this petition. 



Petitioner paid two $2100 petition fees on October 22, 2021. Only one petition fee set forth in 37 CFR 1.17(m) is required. The second received $2100 fee has been refunded in the manner in which it was paid.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Telephone inquiries should be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 The Office acknowledges receipt of the required $420 Rule 182 petition fee.